DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the heading “RELATED APPLICATIONS” should be updated in response to this office action.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the word “treated” renders the claim vague and indefinite, because it is unclear what the treatment does or what would be considered to be a treated pulp? Note that anything can eb considered a treatment, e.g.., the addition of water to make the pulp or crosslinking of the fibers/pulp. If it is the treatment that reduces the hemicellulose content of the pulp then it is unclear if the pulp of such “Poaceae” family that has less than 15% hemicellulose, such as some of Bamboos (see Azeez et al. page 28, table 4, included in IDS filed on 02/14/2022,), would be treated and to what level.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon et al., (hereafter Shannon), US Patent Application Publication No. 20160138224 A1 in view of Zawadzki et al. (hereafter Zawadzki), US Patent Application Publication No.  2019/0226147 A1 (based in the Provisional application 62/452,417 filed on January 31, 2017).
 With regard to claims 1-2, Shannon teaches a tissue sheet including softwood fibers and refined non-wood fibers, including plants from the Poaceae family, such as Bamboo and sugar cane Bagasse, see ¶-[0004], [0008], [0023]-[0028], [0034]-[0035]. Shannon is silent with regard to the reduction of the hemicellulose for the non-wood fibers. However, Zawadzki teaches that reducing the hemicellulose on papermaking fibers to levels falling within the claimed range and then crosslinking them with a crosslinking agent, can be used in the making of tissue by the wet-laid process. The crosslinked with reduced hemicellulose pulp contains less knits and knots and the bulk of the tissue can be increased with little degradation of the tensile strength; see abstract and ¶-[0005]. Therefore, reducing the hemicellulose content of the non-wood fibers to the claimed levels in Shannon’s pulp, would have been obvious to one of ordinary skill in the art in order to obtain the benefits indicated above. Note the one of ordinary skill in the art would have reasonable expectation of success if the hemicellulose content of the non-wood pulp/fibers were reduced to the levels of the secondary reference.
Regarding to claims 3-4, Shannon teaches the use of hardwood fibers, including eucalyptus fibers; see ¶-[0008], [0034]-[0035].
With regard to claims 5-8, Shannon teaches layered product, including two outer layers and at least one inner layer, reading on claim 5; see ¶-[0035], and configured as claimed in claims 6-7, i.e., one other layer comprising non-wood, i.e., the refined fibers and hardwood, the inner layer comprising softwood fibers, reading on claim 6; see ¶-[0035] and ¶-[0036] teaches the addition of the refined fibers, i.e., the ones that can be non-wood fibers, in the inner layer, reading on claim 7. ¶-[0035] teaches that one of the outer layers comprises only hardwood fibers, which reads on claim 8.
Regarding to claims 9-10, Zawadzki teaches reducing the hemicellulose levels within the claimed range, i.e., by at least 50%; see ¶-[0006] and [0035].
 With regard to claim 11, since the combination of references teaches a tissue having the same type of fibers/pulp materials and made by the same process then the properties of the pulp/fibers must be inherently the same for the pulp/fibers and the tissue product made with said materials, since it uses the same process, a wet-laid process, as claimed and disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Tissues Comprising Treated Non-Wood Fibers with Reduced Hemicellulose.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF